RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, se constituyen las Salas Especiales de Despacho siguientes para funcionar durante el receso:

Del 1ro de julio al 15 de agosto de 1997\

Juez Presidente Señor José A. Andréu García (Presiden-te)
Juez Asociada Señora Miriam Naveira de Rodón
Juez Asociado Señor Jaime B. Fuster Berlingeri
*573Del 16 de agosto al 30 de septiembre de 1997:
Juez Asociado Señor Antonio S. Negrón García (Presi-dente)
Juez Asociado Señor Federico Hernández Denton
Juez Asociado Señor Baltasar Corrada Del Río
Los presidentes de sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando sea necesario.
El Tribunal continuará emitiendo y certificando opinio-nes y sentencias durante este período.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo.
(.Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo